PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Patil, et al.						:
Application No.  16/872,973				:	ON PETITION
Filed:   May 12, 2020					:
Attorney Docket No.  2019EM221-US2		


This is a decision on the “Petition to Revive under 37 CFR 1.137(b)”, filed on April 29, 2022, that is being treated as a petition under 37 CFR 1.137(a) to revive the above-noted application. The petition is also being treated as a petition under 37 CFR 1.181(a), to withdraw the holding of abandonment.  

The petition under 37 CFR 1.181(a) is DISMISSED.

The petition under 37 CFR 1.137(a) is DISMISSED.

Within two (2) months of the mailing date of this decision, applicant must file a renewed petition under 37 CFR 1.137(a) to revive the application.  Extensions of time under 37 CFR 1.136(a) are available.

The application became abandoned on September 2, 2021, after a proper declaration under 37 CFR 1.63 or a properly executed substitute statement for all joint inventors was not filed by the payment of the issue fee.  A Notice of Abandonment was mailed on September 8, 2021, stating that the application was abandoned because applicant failure to timely file an executed declaration under 37 CFR 1.63 for all of the joint inventors. Specifically, the notice stated that “[n]eed oath for 1st inventor.”

The instant petition was filed on April 29, 2022. Petitioner states:

[p]ursuant to 37 C.F.R. §1.137(b) and MPEP 711.03(c), Applicants respectfully request withdrawal of the holding of abandonment, and that the above application be revived. The Applicant received a notice of abandonment for failure to provide the oath or declaration (or substitute statement in lieu of an oath or declaration) of the 1“ named inventor prior to the payment of the issue fee. The Applicant alleges that a substitute statement in lieu of an oath or declaration of oath or declaration of the deceased 1“named inventor (Abhimanyu O. Patil) was filed on August 17, 2021. The Applicant filed the issue fee transmittal and paid the issue fee on September 1, 2021. The Applicant then received a notice of abandonment on September 8, 2021.

Accompanying this petition to revive for unintentional abandonment is the substitute statement in lieu of an oath or declaration executed by the legal representative of Abhimanyu O. Patil. Also provided herewith is the required petition fee as set forth in § 1.17(m). Finally, accompanying this response is a statement by the Applicant that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional. In view of satisfying the requirements to revive for unintentional abandonment pursuant to 37 C.F.R. §1.137(b), the Applicant respectfully requests that this petition be granted by the Office and that the instant application pass to issuance and grant.

On October 11, 2019, applicant filed an executed declaration under 37 CFR 1.63 for inventor Steven Campbell.  Applicant also filed a substitute statements under3 7 CFR 1.64 for inventor John Scott executed by Steven Campbell who identified his relationship to the non-signing inventors as “Joint Inventor.”  Office records reflect that the assignee applicant for the subject 

Consideration under 37 CFR 1.181(a)

A review of the application file record reveals that a “Substitute Statement in Lieu of an Oath or Declaration for Reissue Patent Application (35 U.S.C. 115(d) and 37 CFR 1.64)” was filed on August 17, 2021, on behalf of the deceased joint inventor Abimanyu O. Patil and that such was filed prior to the payment of the issue fee on September 1, 2021. It is noted, however, that the subject application is not reissue patent application but a utility application. It appears that applicant used the incorrect USPTO form (PTO/AIA /07) when in fact the appropriate USPTO form for this circumstance, should applicant chose to use it, is form PTO/AIA /02, titled  “Substitute Statement in Lieu of an Oath or Declaration for Utility or Design Patent Application (35 U.S.C. 115(d) and 37 CFR 1.64).”

It is further noted that the 37 CFR 1.64(a) prescribes that the applicant under 37 CFR 1.43, 1.45, or 1.46 may execute the substitute statement in lieu of an oath or declaration under 37 CFR 1.63. It does not appear that Anjali A. Patil, that is noted as the legal representative of the deceased joint inventor and who signed the substitute statement, is named as an applicant under 37 CFR 1.43 in this application. 

The petition under 37 CFR 1.181(a), to withdraw the holding of abandonment is dismissed as petitioner has not established that the a properly executed declaration under 37 CFR 1.63 or a substitute statement under 37 CFR 1.64 for inventor Patil was filed prior to, or with, the payment of the issue fee.

Because the issue fee was paid on September 1, 2021, petitioner is informed that any necessary changes to the applicant data must be effected by filing a request under 37 CFR 1.46(c), a corrected Applicant Data Sheet, a petition under 37 CFR 1.313 to withdraw the application from issue, and a Request for Continued Examination under 37 CFR 1.114.

Consideration under 37 CFR 1.137(a)

The petition under 37 CFR §1.137(a) 1 is dismissed because the requirements of 37 CFR 1.137(b)(1) have not been satisfied.

A grantable petition under 37 CFR 1.137(a) is required to be accompanied by the required reply to the outstanding Office action. At this juncture, applicant is required to file with the renewed petition under 37 CFR 1.137(a) a substitute statement in that is in compliance with 37 CFR 1.64 for the deceased joint inventor Abimanyu O. Patil.


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or via Patent Center

Telephone inquiries specific to this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure: Form PTO/SB/02






    
        
            
        
            
    

    
        1 37 CFR 1.137(a) states: If the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this paragraph to revive an abandoned application, a reexamination prosecution terminated under §§ 1.550(d) or 1.957(b) or limited under § 1.957(c).
        	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
        		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
        		(2) The petition fee as set forth in § 1.17(m); 
        		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
         		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 			and any drawings of the previously filed application.  In an application or patent abandoned for 	failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 	reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to 	prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define 	in 1.114(b), the required reply may also be met by the filing of a request for continued examination in 	compliance with 1.114.